         Case 4:18-cv-00136-JST Document 122 Filed 09/13/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES



 Date:        September 13, 2019                   Judge:    JON S. TIGAR
 Time:        1 hour, 5 minutes

 Case No.        18-cv-00136-JST
 Case Name       Ian Iljas v. Ripley Entertainment Inc.

 Attorney(s) for Plaintiff(s):      Mani Sheik
 Attorney(s) for Defendant(s):      Jerome Rubin

 Deputy Clerk:     Kelly Collins                   Court Reporter:     Sarah Goekler


                                         PROCEEDINGS

Final Pretrial Conference – Held.


                                      RESULT OF HEARING

Motions in limine are argued and submitted by the parties and ruled on as recited on the record
by the Court.

Parties shall meet and confer as to whether Ripley intends to assert its rights under any
agreement with any witness and notify the Court by Thursday 9/19/19.

The Court withdraws the Order to Show Cause.

Trial is set for three weeks (12 court days, 16 trial hours per week). Four hours of witness
testimony per day with two 15-minute breaks. Trial begins at 8:00 with counsel. Jury to be
seated by 8:30 a.m.

Court to issue order.
